          Case 5:19-cv-00834-DAE Document 84 Filed 05/07/21 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


MALIBU MEDIA, LLC,                                 §
                                                   §
                  Plaintiff,                       §                  5-19-CV-00834-DAE
                                                   §
vs.                                                §
                                                   §
JOHN DOE, INFRINGER USING IP                       §
ADDRESS 70.121.72.191;                             §
                                                   §
                  Defendant.                       §



                                               ORDER

        Before the Court is Defendant John Doe’s Motion to Modify the Scheduling Order and Leave

to File First Amended Answer, Second Amended Counterclaims, and to Join a Counter Defendant

that were referred for disposition pursuant to Rules CV-72 and 1 of Appendix C of the Local Rules

of the United States District Court for the Western District of Texas. See Dkt. No. 79. On May 4,

2021, the Court held a hearing on the Motion at which all parties appeared through counsel of record.

        For the reasons stated on the record at the May 4 hearing, IT IS ORDERED THAT the

Motion, Dkt. No. 79, is DENIED WITHOUT PREJUDICE. Plaintiff Malibu Media, LLC shall

have 60 days from the date of this Order to take the necessary steps to cure the defect in its corporate

status raised by Doe’s Motion. Doe may re-urge his motion after the 60-day period lapses. To the

extent, however, Malibu successfully cures the issue during this period, the Court questions whether

good cause for the amendment would exist.

        IT IS SO ORDERED.

        SIGNED this 7th day of May, 2021.




                                                RICHARD B. FARRER
                                                UNITED STATES MAGISTRATE JUDGE
